 
 
IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. J. RES. 122 
 
JOINT RESOLUTION 
Establishing the date for the counting of the electoral votes for President and Vice President cast by the electors in December 2012.  
 
 
1.Date for Counting 2012 Electoral Votes in CongressThe meeting of the Senate and House of Representatives to be held in January 2013 pursuant to section 15 of title 3, United States Code, to count the electoral votes for President and Vice President cast by the electors in December 2012 shall be held on January 4, 2013 (rather than on the date specified in the first sentence of that section).  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
